                                           Case 4:19-cv-08396-YGR Document 45 Filed 04/21/20 Page 1 of 4




                                   1

                                   2                                    UNITED STATES DISTRICT COURT
                                   3                                  NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5   J.W. MCCLENAHAN CO.,                               Case No.: 4:19-cv-08396-YGR
                                   6
                                                      Plaintiff,                          ORDER: (1) DENYING MOTIONS TO REMAND;
                                   7                                                      AND (2) GRANTING MOTION TO TRANSFER
                                               v.                                         VENUE
                                   8
                                       MECHANICAL TECHNOLOGIES CORP., ET.
                                   9                                                      Re: Dkt. Nos. 12, 15, 18
                                       AL.,
                                  10
                                                      Defendants.
                                  11
Northern District of California




                                  12
 United States District Court




                                              The Court is in receipt of two motions for remand back to the Santa Clara Superior Court
                                  13
                                       and a motion to transfer. For the reasons set forth below, the motions for remand are DENIED and
                                  14
                                       the motion to transfer is GRANTED.
                                  15
                                              In short, this action concerns claims to enforce independent guaranties for alleged failures
                                  16   by subcontractor Mechanical Technologies, Inc. (“MTech”) arising out of a construction project
                                  17   based in Reno, Nevada. Plaintiff J.W. McClenahan sued not only MTech, but Ranger
                                  18   Construction, Inc. (“Ranger”) and four individuals. (See generally Dkt. No. 1-1 (complaint).)
                                  19   MTech filed for bankruptcy and despite a stay having issued in the state court action, it removed
                                  20   the action here. 28 U.S.C. § 1452.1 Plaintiff and two individual defendants seek to return to state
                                  21
                                              1
                                                  The parties dispute whether MTech itself can remove an action after the issuance of a
                                  22   bankruptcy stay. The Court finds as a technical matter that a debtor can. See Worldview Entm’t
                                       Holdings, Inc. v. Woodrow, 611 B.R. 10, 15 (S.D.N.Y. 2019) (“The stay provision covers only “the
                                  23
                                       commencement or continuation, including the issuance or employment of process” of any judicial
                                  24   proceedings. 11 U.S.C. § 362(a)(1). . . . [The] removal of an action from state court does not, in and
                                       of itself, qualify as the “commencement or continuation” of a judicial proceeding, and is not subject
                                  25   to the automatic stay.”). Moreover, “the automatic stay does not prevent this Court from
                                       addressing the motion[s] to remand and the cross-motion to transfer this action because they do not
                                  26
                                       relate to the ‘commencement o[r] continuation’ of a judicial proceeding.” Id. J.W. McClenahan’s
                                  27   authority to the contrary do not persuade, where such authority concerns the removal to federal
                                       court by non-debtors. See, e.g., In re Hoskins, 266 B.R. 872, 874 (Bankr. W.D. Mo. 2001) (creditor
                                  28   tried to remove case); Phillips v. Fed. Deposit Ins. Corp. (In re Phillips), 124 B.R. 712, 716 n.7
                                           Case 4:19-cv-08396-YGR Document 45 Filed 04/21/20 Page 2 of 4




                                   1   court. (Dkt. Nos. 15, 18.) MTech moves for transfer to the Nevada bankruptcy court. (Dkt. No.
                                   2   12.) Ranger and the other two individual defendants are satisfied with a variety of options. Each
                                   3   support their position with authorities focused on technical procedures or equitable considerations.
                                   4          The standards for removal are not in dispute. A civil case brought in state court over which
                                   5   a federal district court has original jurisdiction may be removed to the federal court in the district
                                   6   where the action is pending, pursuant to 28 U.S.C. § 1441(a). The statute is to be strictly construed

                                   7   against removal jurisdiction. See Syngenta Crop Protection, Inc. v. Henson, 537 U.S. 28, 32

                                   8   (2002). The “strong presumption” against removal “means that the defendant always has the

                                   9   burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

                                  10   1992). The burden of showing jurisdiction falls on the party asserting jurisdiction. Indus.

                                  11   Techtonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

                                  12          To resolve the competing claims, the Court understands the fundamental principle that
Northern District of California
 United States District Court




                                  13   federal courts are courts of limited jurisdiction and, as noted, the strong presumption is against

                                  14   removal. MTech claims that the dispute at hand is core to the bankruptcy proceeding in large part

                                  15   because the parties filed claims in the bankruptcy itself. The underlying complaint asserts the first

                                  16   two claims against MTech (breach of contract and common counts) plus a claim for negligence and

                                  17   two more claims for indemnification against Ranger and the individual defendants. The Court finds

                                  18   that the claims, especially in the construction context, are intimately intertwined.

                                  19          Given that the filing of the proof of claim in the bankruptcy subjects the claim to the

                                  20   bankruptcy court’s jurisdiction, see In re Conejo Enters., Inc., 96 F.3d 346, 354 (9th Cir. 1996)

                                  21
                                       (“Once [party] filed its proof of claim, it subjected its claim to the core jurisdiction of the

                                  22
                                       bankruptcy court.”), the Court agrees that the filing extends to the interrelated actions, namely those

                                  23
                                       for indemnification. See In re G.I. Indus., Inc., 204 F.3d 1276, 1279-80 (9th Cir. 2000) (citing

                                  24
                                       Continental Nat’l Bank v. Sanchez (In re Toledo), 170 F.3d 1340, 1349-50 (11th Cir.1999) (stating

                                  25   (Bankr. W.D. Tex. 1991) (FDIC sought removal); Matter of Thomas McKinnon, Inc., 130 B.R. 721,
                                       724 (Bankr. S.D.N.Y. 1991) (creditor sought removal). See also Sec. Farms v. Int’l Bhd. of
                                  26
                                       Teamsters, Chauffeurs, Warehousemen & Helpers, 124 F.3d 999, 1007 n.3 (9th Cir. 1997) (“[Non-
                                  27   debtor party] could not remove the state court proceeding until the bankruptcy court officially lifted
                                       the automatic stay.”).
                                  28



                                                                                           2
                                           Case 4:19-cv-08396-YGR Document 45 Filed 04/21/20 Page 3 of 4




                                   1   that a proof of claim is within the bankruptcy court's jurisdiction even if the underlying claim is
                                   2   based on state law)); Wood v. Wood (In re Wood), 825 F .2d 90, 97 (5th Cir.1987) (“[A] claim filed
                                   3   against the estate is a core proceeding because it could arise only in the context of a bankruptcy.”).
                                   4   See also In re Wilshire Courtyard, 729 F.3d 1279, 1287 (9th Cir. 2013) (“A bankruptcy court's
                                   5   ‘related to’ jurisdiction is very broad, including nearly every matter directly or indirectly related to
                                   6   the bankruptcy.”).2

                                   7           With respect to the arguments that the Court remand the action on equitable grounds, the

                                   8   court considers those simultaneously with the motion for transfer because the considerations

                                   9   overlap. Principles of judicial economy and efficiency weigh heavily in favor of transfer. This

                                  10   action is properly here because of its core connection to the bankruptcy case. The facts giving rise

                                  11   to the dispute occurred in Reno. Some party and non-party witnesses and all the construction-

                                  12   related evidence are based in Reno. The construction site itself is in Reno. Further, according to the
Northern District of California
 United States District Court




                                  13   underlying complaint, the indemnification agreements were required by Nevada law. Nevada law

                                  14   applies. While the preferred forum of the plaintiff is a consideration, it is not dispositive, especially

                                  15   where, as here, plaintiff has connections to the Nevada forum. California has little interest in this

                                  16   case while Nevada’s interest is significant. On balance, virtually all factors weigh in favor of

                                  17   transfer.

                                  18           Accordingly, the motions to remand are DENIED and the motion for a transfer is GRANTED.

                                  19   The Court finds that the action was timely removed. Pursuant to 28 U.S.C. § 1409(a) the proper

                                  20   venue for the action is the United States Bankruptcy Court in Reno, Nevada. Pursuant to 28 U.S.C.

                                  21
                                       §§ 1409 and 1412, this action is HEREBY TRANSFERRED thereto as a related case to the Debtor’s

                                  22
                                       Chapter 11 proceeding.

                                               2
                                  23             J.W. McClenahan and individual defendants Michael Donovan and Mary Regina Donovan
                                       (“M-Donovans”) further aver that the Court should remand the case back to Santa Clara Superior
                                  24
                                       Court under the mandatory abstention doctrine. (See Dkt. Nos. 15 at 11-12, 18 at 18-19.) These
                                  25   arguments regarding the mandatory abstention doctrine do not persuade. Ninth Circuit authority is
                                       clear that “[a]bstention can exist only where there is a parallel proceeding in state court.” In re
                                  26   Lazar, 237 F.3d 967, 981 (9th Cir. 2001). See also Sec. Farms, 124 F.3d at 1009-10 (same).
                                       Indeed: although still requesting the Court’s abstention, M-Donovans concede that Ninth Circuit
                                  27
                                       law makes clear that the mandatory abstention doctrine does not apply in circumstances like here –
                                  28   where the entire case has been removed and there are no parallel proceedings.



                                                                                           3
                                           Case 4:19-cv-08396-YGR Document 45 Filed 04/21/20 Page 4 of 4




                                   1          The Clerk of the Court is directed to TRANSFER this action to the United States Bankruptcy
                                   2   Court in Reno, Nevada.
                                   3          This Order terminates Docket Numbers 12, 15, and 18.
                                   4          IT IS SO ORDERED.
                                   5

                                   6   Dated: April 21, 2020

                                   7
                                                                                           _______________________________________
                                   8                                                               YVONNE GONZALEZ ROGERS
                                                                                                 UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                       4
